Motion granted, petitioner reinstated, and his name ordered restored to the roll of attorneys. On the 22d day of June, 1917, the petitioner, then an attorney and counselor at law, was disbarred by an order of this court. It appears that since the entry of the order the petitioner, a married man with several children, has led an upright Ufe, has not in any wise violated the order of disbarment, and has endeavored to earn a hvelihood for himself and his family in an honest and honorable manner in the commercial world. Under all of the circumstances, we are of the opinion that the appheant has been sufficiently punished, and, therefore, grant the motion. Present — Lazansky, P. J., Young, Kapper, Hagarty and Seeger, JJ.